Citation Nr: 0737848	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-40 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis and 
degenerative joint disease (DJD).

2.  Entitlement to service connection for bilateral hallux 
valgus.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for a gastrointestinal 
condition.

6.  Entitlement to service connection for pelvic inflammatory 
disease.

7.  Entitlement to service connection for herpes.

8.  Entitlement to service connection for depression.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1986 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The issue of entitlement to service connection for bilateral 
hallux valgus is remanded to the RO via the Appeals 
Management Center.  The veteran will be advised if further 
action is required on her part.


FINDINGS OF FACT

1.  The veteran's DJD of the right hip is not related to her 
military service, and did not manifest to a compensable 
degree within one year following her separation from service.

2.  The veteran's current headaches are not causally related 
to her military service.

3.  The veteran's current low back pain is not causally 
related to her military service.

4.  The veteran's current gastrointestinal complaints are not 
causally related to her military service.

5.  The veteran does not currently have pelvic inflammatory 
disease.

6.  The veteran does not currently have any symptoms related 
to herpes.

7.  The veteran's does not currently have depression causally 
related to her military service.


CONCLUSIONS OF LAW

1.  The veteran's right hip DJD was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.307, 3.309 (2007).

2.  The veteran's headaches were not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303.

3.  The veteran's low back pain was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303.

4.  The veteran's gastrointestinal condition was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303.

5.  The veteran does not currently have pelvic inflammatory 
disease that is a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303.

6.  The veteran does not currently have residuals of herpes 
incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303.

7.  The veteran does not currently have depression that is a 
residual of a disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in January 2003 and 
March 2005.  The letters provided her with notice of the 
evidence necessary to substantiate her claims, the evidence 
VA would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The March 2005 letter also specifically 
requested that she submit any evidence in her possession 
pertaining to her claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The VCAA notice to the veteran did not describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Since the 
Board will conclude below that the preponderance of the 
evidence is against her claims for service connection, any 
questions as to the appropriate downstream disability ratings 
or effective dates to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
fully content-complying notice was provided in March 2005, 
after the initial denial.  The timing deficiency was cured, 
however, by readjudication of the claims in a July 2005 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing her claims, VA obtained the veteran's service 
medical records (SMRs), and VA treatment records.  Private 
medical records were also obtained from Pinehurst Surgical 
Clinic and Moore Regional Hospital.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the veteran's claims for low back pain, a 
gastrointestinal condition, pelvic inflammatory disease, and 
herpes, VA examinations were provided in September 2004.  

With regard to the veteran's claims for arthritis and DJD, 
bilateral hallux valgus, migraine headaches, and depression, 
she has not been afforded a VA examination.  In this case, 
there is no competent evidence that the veteran's arthritis 
and DJD, migraines or depression may be related to service.  
The veteran has not reported a continuity of symptomatology 
since service and there is no competent medical opinion 
linking these conditions to service.  Under these 
circumstances, VA is not required to provide a VA 
examination.  

There is no reported evidence that has not been obtained and 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis or DJD, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Legal Analysis

Arthritis and DJD, and Migraines

The veteran's SMRs do not indicate any findings of arthritis 
or DJD during service.  An August 2000 record from Pinehurst 
Surgical Clinic notes a history of arthritis, but does not 
indicate what joint or joints were affected.  An October 2003 
VA treatment record notes a history of DJD of the right hip, 
but there are no records pertaining to treatment of the right 
hip and she has not identified any such treatment records.


VA treatment records indicate the veteran complained of foot 
pain in August 2001 and a diagnosis of bilateral hallux 
valgus was noted in December 2001.  An October 2003 VA record 
indicates she was interested in undergoing bunion surgery.

The veteran's SMRs indicate she complained of a headache 
along with other flu-like symptoms in August 1989.  The 
impression was that she had a viral syndrome.  In February 
1990, she complained of headaches along with a cold and 
cough.  The diagnosis was tonsillitis/pharyngitis.  On her 
April 1990 Report of Medical History, she reported a history 
of frequent severe headaches, but it was noted that she had 
no current health problems.  At her April 1990 discharge 
physical, no abnormalities were noted.  In May 1990, she went 
to the emergency room complaining of severe headaches, 
stomach pains, and dizziness.  The diagnosis was viral 
gastroenteritis.  

An August 2002 record from Moore Regional Hospital indicates 
the veteran presented complaining of intermittent milk let 
down from her breasts, high blood pressure, and intermittent 
headaches and dizziness.  She also had chest discomfort and 
her tongue felt numb.  She said she was told she had 
Eustachian tube dysfunction.  On objective physical 
examination, her head was normocephalic and atraumatic 
(normal).  A head cat scan (CT) was normal.  The diagnoses 
were hypertension, headache and dizziness most likely related 
to hypertension, and milk let down of unclear etiology.  She 
was given Lopressor for elevated blood pressure.  

The next day the veteran returned to Moore Regional Hospital 
complaining of sharp pain along the posterior occipital area 
radiating into her right ear.  She also said that her tongue 
felt heavy and she had chills and nausea.  On physical 
examination, her head was normocephalic and atraumatic.  She 
had pain on palpation of the right paracervical spine 
muscles.  The doctor ordered magnetic resonance imagining 
(MRI) of her head and cervical spine.  The MRI of her head 
revealed a possible microadenoma along the posterior aspect 
of the left side of the pituitary gland or possibly an area 
of volume averaging, which would not be clinically 
significant.  A follow-up MRI with gadolinium was 
recommended, if indicated.  A September 2002 follow-up record 
from Pinehurst Surgical Clinic notes that the MRI showed 
possible microadenoma and that it was suggested that further 
studies be done.  Further studies were not ordered because 
she did not have any visual changes and no headaches at that 
time.  There are no follow-up records concerning any 
treatment for headaches.

The veteran was discharged from military service in June 
1990.  That year she filed a claim for service connection for 
residuals of a broken ring finger of the left hand and a 
right ankle sprain.  She did not claim entitlement to service 
connection for arthritis/DJD, or headaches until December 
2002.  She has never reported a continuity of symptomatology.  

Although she complained of headaches associated with acute 
viral conditions during service, there is no evidence of a 
chronic headache condition or migraines during service.  When 
the fact of chronicity in service is not adequately supported 
or may be legitimately questioned, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004); see, too, Savage v. Gober, 10 
Vet. App 488. 495 (1997).  In this case, the only other 
record of treatment for headaches was in August 2002 and it 
was suggested that this was either caused by hypertension or 
a possible microadenoma, both nonservice-connected 
disabilities.  There is no evidence of a link between current 
migraine or arthritis and service.

With chronic diseases, such as degenerative arthritis, shown 
as such in service, or within the presumptive period after 
service, so as to permit a finding of of service connection, 
subsequent manifestation of the same chronic disease at any 
later date, however remote, are service conneted unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2006).  As just discussed, arthritis was not 
shown during service or within one year of service.

For these reasons, the claims for service connection for 
arthritis and DJD, and migraines must be denied because the 
preponderance of the evidence is against the claims-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Low Back Pain and a Gastrointestinal Condition

The veteran's SMRs indicate she complained of a sacral 
backache in September 1986.  It was noted she had 
dysmenorrhea (painful menses) and was on birth control pills.  
She also had mild vaginal discharge.  She was diagnosed with 
vaginitis with pelvic pain.  A note was made to rule out 
endometriosis.  

In November 1986, the veteran complained of stomach and back 
pain with nausea.  She had decreased range of motion and was 
diagnosed with muscle pain and viral gastritis.  In August 
1988, she complained of a two-week history of low back pain.  
There was no diagnosis or follow-up treatment.  In May 1989, 
she was involved in a motor vehicle accident and complained 
of pain in her right side and back.  Her walk and posture 
were guarded.  She had restricted range of motion in all 
directions.  There was localized pain in the left posterior 
and lateral thorax.  The diagnosis was a muscle strain.  On 
her April 1990 Report of Medical History, she denied a 
history of recurrent back pain.  The report of her April 1990 
discharge physical also noted that her spine was normal on 
objective examination.  

The August 2002 MRI from Moore Regional Hospital indicated 
the veteran had disc desiccation from the C3-4 level to the 
C6-7 level.  The report of the September 2004 VA examination 
indicates she complained of worsening low back pain over the 
past five years.  She said the pain radiates into her hips 
and occasionally both thighs.  On objective physical 
examination, there was no sacroiliac tenderness.  There was 
questionable very sight left sciatic notch tenderness to 
direct palpation, but none on the right.  There was some 
limitation of motion with pain.  The diagnosis was 
lumbosacral strain.  The examiner opined that her current 
lumbosacral strain was not related to the episodes of back 
pain reported during military service.  

The veteran's SMRs indicate she was treated for a viral 
gastritis in November 1986, a viral syndrome in August 1989, 
and viral gastroenteritis in May 1990.  During these episodes 
she complained of stomach pain, nausea, and diarrhea.  She 
was not diagnosed with a chronic gastrointestinal condition.  
Rather, these symptoms appear to have been related to acute 
viral conditions.  

Records from Moore Regional Hospital indicate the veteran 
complained of similar symptoms in September and December 
2001.  In September, the diagnosis was acute gastritis 
secondary to stress.  In December, the diagnosis was 
gastroenteritis.  

The report of the September 2004 VA examination indicates the 
veteran reported a history of problems with abdominal pain 
and bloating aggravated by eating greasy foods.  She said she 
sometimes felt nausea, but did not vomit.  She reported 
occasional diarrhea, increased flatus, and weight 
fluctuation.  The diagnoses were "gastroenteritis, several 
recurrent episodes in the past, now resolved"; and "stress 
reaction with gastrointestinal symptoms".  The examiner 
opined that the veteran's current gastrointestinal complaints 
were not related to the viral gastroenteritis that she had in 
service.

Competent medical evidence is required to establish a 
nexus between a current disability and military service - 
including by way of a service-connected disability.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a lay person, 
the veteran is not qualified to provide a competent medical 
opinion etiologically linking her current low back and 
gastrointestinal conditions to her service in the military 
that ended many years ago.  Id.  While she would be competent 
to report continuity of symptomatology, she has not clearly 
done so.  She reported no pertinent symptomatology at the 
time of her separation from service or for many years 
thereafter and the only pertinent medical opinions are 
against a link between the current disability and service.  
The weight of the evidence is therefore against these claims.

Pelvic Inflammatory Disease and Herpes

The veteran's SMRs also show treatment for recurrent yeast 
infections, vaginitis, cervicitis, and urinary tract 
infections.  In December 1987, she complained of pain her 
lower abdomen and right flank.  The diagnosis was pelvic 
inflammatory disease, however, a follow-up record two weeks 
later characterized her symptoms as nonspecific abdominal 
pain.  In February 1988 and April 1990, she was diagnosed 
with Chlamydia and was treated with antibiotics.  In June 
1988, she tested positive for the herpes simplex virus.

A January 1999 record from Pinehurst Surgical Clinic 
indicates the veteran complained of a 2-month history of pain 
in her left lower quadrant radiating through her back and 
left side, cloudy urine and vaginal discharge with odor.  It 
was noted she had a positive history of herpes and pelvic 
inflammatory disease.  She had an abnormal pap smear in 1996 
and was treated with vaginal cream only.  All subsequent pap 
smears were normal.  She had a laparoscopy in 1996 for 
endometriosis.  The diagnosis was bacteria vaginosis with a 
note to rule out uterine fibroids.  A follow-up record notes 
probable endometritis/ salpingitis (the term salpingitis is 
often used synonymously with pelvic inflammatory disease and 
relates to an infection and inflammation of the fallopian 
tubes).  

A colposcopy showed moderate dysplasia of the cervix and she 
underwent a loop electrosurgical excision procedure (LEEP) in 
February 1999.  In March 1999, a diagnosis of chemical 
vulvovaginitis was noted.  In May 1999, it was noted she had 
made a good recovery but still had yeast vaginitis.  In April 
2001, it was noted she had ongoing problems with ascus 
(yeast).  Her last pap smear was normal.  It was noted she 
had problems with endometriosis, but birth control pills 
seemed to be managing this.  She was also having 
dysmenorrhea.  The diagnoses were ascus, endometriosis, and 
dysmenorrhea.  In May 2002, a diagnosis of cystitis was noted 
(inflammation of the urinary bladder).

The report of the September 2004 VA pelvic examination 
indicates the veteran's uterus was enlarged with fibroids, 
but otherwise normal.  A pap smear earlier that year was 
normal.  The diagnoses were uterine fibroids and chronic 
pelvic pain with a history of endometriosis.  The examiner 
stated that there was no evidence of chronic pelvic 
inflammatory disease.  

Although the veteran's SMRs indicate the veteran had a 
diagnosis of pelvic inflammatory disease service, the 
evidence does not indicate that this was a chronic condition.  
Similarly, although she tested positive for herpes during her 
military service, there is no evidence of any follow-up 
treatment and she has not reported any outbreaks or other 
symptoms related to herpes.  Without competent medical 
evidence confirming the veteran currently has pelvic 
inflammatory disease or residuals of herpes, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

For these reasons, the claims for service connection for 
pelvic inflammatory disease and herpes must be denied because 
the preponderance of the evidence is unfavorable-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Depression

The veteran's SMRs do not show any complaints or treatment 
for depression during her military service.  As mentioned, in 
September 2001, she was treated for acute gastritis secondary 
to stress.  The September 2004 examiner stated that the 
veteran was apparently under treatment for anxiety and 
depression, but there are no treatment reports of record and 
she has not identified any such treatment.  The examiner may 
have been referring to the September 2001 treatment record.  
In any event the examiner did diagnose stress reaction with 
gastrointestinal symptoms.

There have been no findings of current anxiety or depression.  
While there is evidence of stress, there is no evidence 
relating this to service or to a service connected disease or 
disability.  The veteran has not reported a continuity of 
symptomatology and no medical professional has linked stress 
or other psychiatric disability to service.  Absent evidence 
linking depression or anxiety to service, the claim for 
service connection must be denied because the preponderance 
of the evidence is unfavorable-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for arthritis and DJD is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for a gastrointestinal 
condition is denied.

Entitlement to service connection for pelvic inflammatory 
disease is denied.

Entitlement to service connection for herpes is denied.

Entitlement to service connection for depression is denied.



REMAND

At the veteran's July 1986 entrance physical, pes planus (a 
flat foot deformity) was noted as asymptomatic.  On her April 
1990 Report of Medical History, she noted a history of foot 
trouble, but it was reported that she had no current health 
problems and there was no specific mention of bilateral 
hallux valgus.  At her April 1990 discharge physical, her 
feet were normal on objective medical examination.  

In March 2001, the veteran reported foot pain.  In December 
2001, she was seen for evaluation of bilateral bunions.  She 
reported bilateral foot pain since 1987 or 1988 during 
service.  The impression was bilateral hallux valgus.

This evidence satisfies the requirements for obtaining a VA 
examination.  38 U.S.C.A. § 5103A(d).  An examination is 
needed so that a medical professional can review the 
pertinent history and provide an opinion as to whether 
current hallux valgus is related to service.

Accordingly, this case is remanded for the following:

1.  Afford the veteran a VA orthopedic or 
podiatry examination to determine whether 
current hallux valgus was incurred in 
service.  The examiner should review the 
claims folder.  The examiner is advised, 
however, that the veteran is competent to 
report in-service symptoms or injuries, a 
continuity of symptomatology since 
service, and current symptoms.  After the 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that current hallux valgus had 
its onset in service or is otherwise 
related to a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


